Citation Nr: 1000377	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 
1978, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The January 2008 Board decision found new and material 
evidence had been submitted, reopened the claim, and remanded 
it for further development.  As explained below, not all off 
the development was completed and the Board finds that 
additional development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  The Veteran contends, in essence, 
that his current back disability is due to an in-service 
injury.  As explained below, the facts and circumstances of 
this case require an addendum to a VA examination that 
included a medical opinion regarding the contended causal 
relationship.  The relevant evidence of record is briefly 
summarized below.  

The Veteran's service treatment records do not show 
evaluation or treatment for a back injury or disability.  
However, as noted in the January 2008 Board remand, while the 
National Personnel Records Center has forwarded all available 
records, it is apparent that some of the Veteran's service 
treatment records are missing.  As a result, the VA has a 
heightened responsibility to explain the rationale and bases 
for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Veteran served in Vietnam, as is evidenced by his Vietnam 
Service Medal and Vietnam Campaign Medal.  His military 
occupational specialty was track vehicle mechanic.  However, 
as explained below, the record reflects that the Veteran had 
combat duty; thus, 38 U.S.C.A. § 1154(b), pertaining to proof 
of service incurrence or aggravation of a disease or injury 
in the case of a veteran who engaged in combat with the enemy 
is for application.  It follows that the Veteran's claimed 
back injury during combat is presumed as it is consistent 
with the Veteran's combat duty.  Id.

In March 2006, the RO increased the Veteran's service-
connected PTSD disability rating to 100 percent.  He was 
originally granted service connection for PTSD in December 
2003 based on stressful events that he encountered in 
Vietnam.  In the September 2003 VA PTSD examination, the 
Veteran reported members of his own unit shooting at him and 
being shot at while guarding tanks in the bush.  

In the January 2008 Board decision, the Board found the 
Veteran's allegation of undergoing a back injury under 
combat-like conditions to be competent evidence of an in-
service back injury.  Upon remand, the Board asked the VA 
examiner to assume an in-service back injury, as it is not in 
dispute.  

In the March 2009 VA back examination, the Veteran was 
diagnosed as having L5-S1 disc disease status post 
hemilaminectomy and discectomy.  The examiner reviewed the 
claims file and found no evidence of treatment for the back 
condition or chronicity of treatment.  Although the Veteran 
reported being in combat and having back pain, the examiner 
found no documentation to support the Veteran's statement.  
Post-service treatment records showed a back condition in 
1990 with a subsequent hemilaminectomy.  The examiner opined 
that the present diagnosis of L5-S1 disc disease was less 
likely than not caused by or a result of his service-
connected issues.  

As the rational for the March 2009 negative nexus opinion was 
the absence of a back injury and, as noted above, since the 
injury occurred in combat it is not in dispute, the Board 
finds that an addendum to the March 2009 back examination is 
warranted that addresses the question of whether the 
Veteran's in-service back injury is at least as likely as not 
to have caused his currently diagnosed L5-S1 disc disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If 
the examiner is unavailable, the Veteran must be afforded a 
new VA examination that includes such an opinion.  

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for a low back disability) should be obtained and 
made part of the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for his low back disability 
should be obtained and made part of the 
claims file.  

2.	The claims file must be sent to the 
examiner who performed the March 2009 
VA examination for an addendum to that 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to address 
the following question:

Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's in-service back 
injury, which occurred in 
combat and therefore is not 
in dispute, caused his 
currently diagnosed L5-S1 
disc disease?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of causation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.	Thereafter, the Veteran's claims for 
service connection must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


